Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 02, 2015

The Court of Appeals hereby passes the following order:

A16E0004. SOLTECH, INC. v. SCANTECH HOLDINGS, LLC, et al.

      Soltech, Inc. (“Soltech”) has filed an out-of-time emergency motion for an
extension of time to file an application for interlocutory review of the superior court’s
order dated June 23, 2015. We returned as unfiled Soltech’s prior interlocutory
application because its certificate of service did not indicate that service had been
made by United States Postal Service, as required by Court of Appeals Rule 6.
Soltech asserts that its counsel “did not see” the e-mail returning the prior application
because of computer problems and that counsel did not realize for more than one
month that the prior application had been returned.
      Court of Appeals Rule 30 (g) provides that “[n]o extension of time shall be
granted for filing of interlocutory applications or responses to interlocutory
applications.” Consequently, Soltech’s motion is DENIED.

                                         Court of Appeals of the State of Georgia
                                                                              09/02/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.